Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the bottom surface of the adhesive pad having one or more electrolyte coupling pads in concatenation with the other elements of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 are objected to based on their dependence on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazzini (US 2011/0190681).
Cazzini discloses: A catheter securement device for securing a catheter 102 to a site on a patient (Fig. 5), the catheter securement device comprising: an adhesive pad 80 having a bottom surface and a top surface, the bottom surface having an adhesive 84 for adhering to the site of the patient, the top surface having one or more connectors 82 extending up from the top surface of the adhesive pad; an upper securement shell 90 that forms a cover having at least one opening (slits 96 and 98 accept butterfly flanges to secure needle 102 releasably to upper layer 90) [0051] (Fig. 5) to receive, cover and secure the catheter to the site on the patient, a top of the upper securement shell having one or more conductive contacts 54 extending from the top of the upper securement shell, a bottom of the upper securement shell having at least one receptacle 92 configured to receive a respective one of the one or more connectors (82) extending from the top surface of the adhesive pad; a proximity sensor 50 provided to the top of the upper securement shell configured to detect a proximity of an external object that could tamper with the catheter securement device; and an annunciator 74 coupled with 
the one or more connectors 82 extending up from the top surface of the adhesive pad are conductive connectors. [0048]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783